Citation Nr: 1428940	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-00 412	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUE

Whether reduction of death pension benefits based upon countable income for the appellant, effective from February 1, 2010, was proper.

(The issues of entitlement to: nonservice-connected burial benefits, to include a plot or interment allowance; service connection for the cause of the Veteran's death; eligibility for Dependents' Educational Assistance benefits pursuant to 38 U.S.C. Chapter 35; and entitlement to recognition of the Veteran's son, W., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of eighteen are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Fuala'au Rosie Lancaster


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to November 1944.  He died in November 1982.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2010 rating decision, the RO awarded death pension benefits to the appellant, effective February 1, 2009.  In the notice provided to the appellant, it was indicated that these benefits would no longer be effective as of February 1, 2010, because the appellant had income which was excessive for the purpose of receiving death pension benefits.

In a VA Form 21-22a received in May 2010, in the box for limitation of consent, the appellant indicated that her representative was to provide representation "[P]ursuant to a final decision on my VA pension benefit claim based on my departed and late (veteran's) husband [...]."  In a notice of disagreement (NOD) that was received in June 2010, the appellant argued that she is entitled to "DIC."  

The appellant's May 2010 statement and the June 2010 NOD, liberally construed, expresses disagreement with the RO's reduction of her death pension benefits effective February 1, 2010.

A statement of the case (SOC) is required when a claimant files an NOD with a determination.  38 C.F.R. § 19.26 (2013).  The SOC that was issued in December 2010 only addressed the issues of entitlement to nonservice-connected burial benefits, service connection for the cause of the Veteran's death, and recognition of the Veteran's son as a "helpless child."  

To date, no SOC has been furnished regarding the issue of whether reduction of death pension benefits based upon countable income for the appellant, effective from February 1, 2010, was proper, and because the NOD placed this issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issue of whether reduction of death pension benefits based upon countable income for the appellant, effective from February 1, 2010, was proper.  Notify the appellant of her right to appeal and that she must file a timely substantive appeal if she desires to perfect the appeal of this issue.  If, and only if, the appellant files a timely substantive appeal, this issue is to be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

